MORRISON, Presiding Judge.
The offense is aggravated assault; the punishment, six months in jail.
*320This is also a companion case to Aleman v. State, Tex.Cr.App., 332 S.W.2d 317. The facts are almost identical. Officer Vara testified that this appellant was one of his attackers, that he threw a beer bottle which hit the witnesses and shouted to the crowd, “Kill the cop.” Appellant testified that he knew Vara to be an officer and had thrown a beer bottle at him but that it did not strike the officer.
What we said concerning the bill of exception in Aleman is here controlling.
Finding the evidence sufficient to sustain the conviction and no reversible error appearing, the judgment is affirmed.